WELLFORD, Circuit Judge,
dissenting.
Because of the exceptional importance of the issues presented in this case, I respectfully dissent from the order denying a rehearing en banc. The decision in this case not only resolves a serious dispute for the State of Tennessee in its efforts to protect its environment and citizens, but will have important ramifications for the whole process of selecting nuclear waste disposal sites in the United States. It represents the first appellate consideration of a substantial portion of the Nuclear Waste Policy Act.
For the reasons stated in my dissent, I disagree with the majority’s determination that the Department of Energy’s “consultation and cooperation” with a state need not take place until after that state has been selected for a monitored retrievable storage (MRS) facility. I recognize, however, that this is a close question, and I believe the full court should consider this important issue.